DETAILED ACTION
In response to communications filed 3 December 2018, this is the first Office action on the merits. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 6, 8, 14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claims 5 and 13 are objected to because of the following informalities:  “the storage status” has antecedent basis to --the current storage status-- (lines 10-11).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanfi (US 2013/0339406 A1).

Regarding claim 1, Kanfi teaches an object information processing method comprising:
obtaining an information creation request, the information creation request carrying a first address identifier of a target object, and the target object including a subdirectory or a sub-file (see Kanfi [0099], “receiving a request for creating a new filesystem object,” where the “file-handle that is included in the request” is a first address identifier of the “filesystem object . . . file, a directory,” i.e., a target object);
determining, according to the first address identifier, a second address identifier of a parent directory to which the target object belongs (see Kanfi [0099], “parent key may be obtained from the request, e.g. from the file-handle”);
searching for an information storage area according to the second address identifier, the information storage area storing metadata of the parent directory (see Kanfi [0101], “locating within the plurality of GDO pages a target page that corresponds to the parent key and a parent metadata record,” where the “target page” is an information storage area); and
performing data updating for the information storage area according to the first address identifier, to create an association relationship between the parent directory and the target object in the metadata (see Kanfi [0106], “generating a metadata record including metadata parameters related to the new filesystem object and storing the metadata record on the target page”).

Regarding claim 9, Kanfi teaches an object information processing apparatus comprising:
one or more processors; and one or more memories storing one or more programs that, when executed by the one or more processors (see Kanfi [0062]),
cause the one or more processors to:
obtain an information creation request, the information creation request carrying a first address identifier of a target object, and the target object including a subdirectory or a sub-file (see Kanfi [0099], “receiving a request for creating a new filesystem object,” where the “file-handle that is included in the request” is a first address identifier of the “filesystem object . . . file, a directory,” i.e., a target object);
determine, according to the first address identifier, a second address identifier of a parent directory to which the target object belongs (see Kanfi [0099], “parent key may be obtained from the request, e.g. from the file-handle”);
search for an information storage area according to the second address identifier, the information storage area storing metadata of the parent directory (see Kanfi [0101], “locating within the plurality of GDO pages a target page that corresponds to the parent key and a parent metadata record,” where the “target page” is an information storage area); and
perform data updating for the information storage area according to the first address identifier, to create an association relationship between the parent directory and the target object in the metadata (see Kanfi [0106], “generating a metadata record including metadata parameters related to the new filesystem object and storing the metadata record on the target page”).

Regarding claim 17, Kanfi teaches A non-transitory computer readable storage medium, storing computer readable instructions that, when executed by at least one processor (see Kanfi [0062]),
cause the at least one processor to:
obtain an information creation request, the information creation request carrying a first address identifier of a target object, and the target object including a subdirectory or a sub-file (see Kanfi [0099], “receiving a request for creating a new filesystem object,” where the “file-handle that is included in the request” is a first address identifier of the “filesystem object . . . file, a directory,” i.e., a target object);
determine, according to the first address identifier, a second address identifier of a parent directory to which the target object belongs (see Kanfi [0099], “parent key may be obtained from the request, e.g. from the file-handle”);
search for an information storage area according to the second address identifier, the information storage area storing metadata of the parent directory (see Kanfi [0101], “locating within the plurality of GDO pages a target page that corresponds to the parent key and a parent metadata record,” where the “target page” is an information storage area); and
perform data updating for the information storage area according to the first address identifier, to create an association relationship between the parent directory and the target object in the metadata (see Kanfi [0106], “generating a metadata record including metadata parameters related to the new filesystem object and storing the metadata record on the target page”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 10-12, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kanfi (US 2013/0339406 A1) as applied to claims 1, 9, and 17 above, and further in view of Yue et al. (US 2015/0302111 A1).

Regarding claims 2, 10, and 18, Kanfi teaches wherein:
the information storage area includes a first area and a second area (see Kanfi [0101] and Fig. 2, elements 220 and 210-213 are first and second areas, respectively); and 
	performing the data updating for the information storage area according to the first address identifier includes:
determining a target sub-area in the first area according to the first address identifier (see Kanfi [0067], [0080], and [0101], “allocating a free metadata record in the target page”).
Kanfi does not individually teach storing the first address identifier in the target sub-area, because Kanfi instead teaches that the first address identifier is a file handle and not a file name
However, Yue teaches wherein the first address identifier is a file name (see Yue [0044] and [0056], “prefix directory and a file name of the to-be-written file”).
Kanfi teaches in paragraph [0099] using a file handle as a first address identifier to determine a second address identifier of a parent directory. Similarly, Yue shows in paragraph [0044] that a first address identifier based on a file name, e.g., “home/patent/2011dir/pat1,” can likewise be used to determine a second address identifier of a parent “prefix directory.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the first address identifier as a file name, as taught by Yue, with the techniques taught by Kanfi, to predictably “acquire a keyword corresponding to the to-be-written file . . . the keyword of the file can be acquired according to a prefix directory and a file name” (see Yue [0056]). One of ordinary skill in the art would have been modified to do so, because “a constitution manner of the Key [keyword] is critical to design of constructing the file system based on the KV storage system” (see Yue [0004]).
Kanfi as modified teaches
storing the first address identifier in the target sub-area to perform data updating for the first area to obtain updated data (see Yue [0044] and [0056] and Kanfi [0048], where first address identifier as a “file name,” as taught Kanfi in view of Yue, is stored in the metadata record, as taught by Kanfi); and
performing data updating for the second area according to the updated data in the first area (see Kanfi [0106], “storing the object key in the target page . . . pointer or a reference that points to the metadata record”).

Regarding claims 3, 11, and 19, Kanfi as modified teaches wherein:
the first area includes multiple created storage sub-areas, the second area includes multiple stored pointers, and each of the pointers points to one of the storage sub-areas (see Kanfi [0101] and Fig. 2, elements 220 and 210-213); and
determining the target sub-area in the first area according to the first address identifier includes:
searching the first area for a corresponding storage sub-area according to the first address identifier (see Kanfi [0106], [0046], and [0084], metadata records of the “multiple directory entries” of the “target page” are searched to find the corresponding “directory entry,” i.e., storage sub-area, where the newly added child object belongs);
detecting a remaining capacity of the corresponding storage sub-area (see Kanfi [0106], [0081], and [0084], a remaining capacity of corresponding storage sub-area is detected based on whether the target page “is currently full” or not, i.e., whether there “are no free metadata records”); and
determining the target sub-area in the first area according to the remaining capacity (see Kanfi [0106], [0081], and [0084]).

Regarding claims 4, 12, and 20, Kanfi as modified teaches wherein:
determining the target sub-area in the first area according to the remaining capacity includes:

migrating a portion of data from the corresponding storage sub-area to the new storage sub-area according to a preset policy (see Kanfi [0080], “When a page is split, some of the sub-directories may be moved to the new page”); and
selecting the corresponding storage sub-area or the new storage sub-area as the target sub-area according to the first address identifier (see Kanfi [0080] and [0084], one of the “two pages” after the split is selected based on the “directory-IDs” according to the first address identifier); and
performing the data updating for the second area according to the updated data in the first area includes: creating a pointer for the new storage sub-area; and storing the pointer for the new storage sub-area in the second area  (see Kanfi [0106]).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kanfi (US 2013/0339406 A1) and Yue et al. (US 2015/0302111 A1) as applied to claims 1-3 and 9-11 above, and further in view of Hendrickson et al. (US 2015/0278397 A1).

Regarding claims 5 and 13, Kanfi as modified teaches further comprising, after performing the data updating for the information storage area according to the first address identifier:

determining the information storage area according to the first address identifier (see Kanfi [0115], “locating, within the plurality of GDO pages, a target page corresponding to the first key”); and
searching the first area in the information storage area according to the first address identifier, to obtain the target sub-area (see Kanfi [0116], “retrieving metadata records from the target page”).
Kanfi as modified does not explicitly teach
wherein the first address identifier is obtained in response to the target object being deleted;
detecting a current storage status of the target sub-area; and
deleting corresponding data from the information storage area according to the storage status.
However, Hendrickson teaches 
wherein the first address identifier is obtained in response to the target object being deleted (see Hendrickson [0117], “delete operations”);
detecting a current storage status of the target sub-area (see Hendrickson [0117], where one of the detected “consistency enforcement techniques” is a current storage status); and
deleting corresponding data from the information storage area according to the storage status (see Hendrickson [0117], “In response to the request . . . perform an atomic operation . . . in a manner that supports or enforces sequential consistency”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to delete object data according to a current storage status, as taught by Hendrickson, in combination with the techniques taught by Kanfi as modified, because “Some file storage operations (e.g., rename operations or delete operations) may require modifications to metadata at more than one extent, or at more than one storage node” (see Hendrickson [0117]).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kanfi (US 2013/0339406 A1) and Yue et al. (US 2015/0302111 A1) as applied to claims 1-3 and 9-11 above, and further in view of Goyen (US 2014/0310241 A1).

Regarding claims 7 and 15, Kanfi as modified teaches further comprising, after performing the data updating for the information storage area according to the first address identifier:
obtaining the second address identifier of the parent directory in response to receiving an instruction to perform a traversal operation on the parent directory (see Kanfi [0114], “request for scanning a directory . . . first key”);
searching for the information storage area according to the second address identifier (see Kanfi [0115], “locating, within the plurality of GDO pages, a target page corresponding to the first key”);

obtaining corresponding data from the information storage area according to the setting information, to traverse objects stored in the parent directory, each of the objects including a subdirectory or a sub-file (see Kanfi [0118], “obtaining a second (sub-directory) ID from the metadata record and recursively repeating”).
Kanfi as modified does not explicitly teach sending a traversal condition setting request to a terminal; and wherein the setting information is received from the terminal.
However, Goyen teaches sending a traversal condition setting request to a terminal; and wherein the setting information is received from the terminal (see Goyen [0085], “scan configuration input”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine sending a traversal condition setting request to a terminal, as taught by Goyen, with the techniques taught by Kanfi as modified, because the input “may be used to indicate a directory to be scanned and particular file types to search for” (see Goyen [0085]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTOPHER ANDERSEN whose telephone number is (571)270-5743.  The examiner can normally be reached on Monday-Friday, 8:30 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kristopher Andersen/Primary Examiner, Art Unit 2158